               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON

H. A.,1                                 3:19-cv-00002-BR

          Plaintiff,                    OPINION AND ORDER

v.

Commissioner, Social Security
Administration,

          Defendant.


GEORGE J. WALL
CAITLIN S. LAUMAKER
Law Offices of George J. Wall
825 N.E. 20th Ave
Suite 330
Portland, OR 97232
(503) 236-0068

          Attorneys for Plaintiff


     1
       Generally in the interest of privacy and pursuant to the
recommendation of the Judicial Conference of the United States,
the uses only the first name and the initial of the last name of
the nongovernmental parties. In this case, however, due to the
unique nature of Plaintiff’s first name, the Court uses the first
initial of Plaintiff’s first and last names.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

MICHAEL W. PILE
Acting Regional Chief Counsel
MARTHA A. BODEN
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3710

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff H. A. seeks judicial review of a final decision of

the Commissioner of the Social Security Administration (SSA) in

which he denied Plaintiff's application for Supplemental Security

Income (SSI) under Title XVI of the Social Security Act.    This

Court has jurisdiction to review the Commissioner's final

decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the decision

of the Commissioner and REMANDS this matter for the immediate

calculation and payment of benefits pursuant to sentence four of

42 U.S.C. § 405(g).



                        ADMINISTRATIVE HISTORY

     Plaintiff filed an application for SSI on July 30, 2015, and

2 - OPINION AND ORDER
alleged a disability onset date of March 1, 2015.      Tr. 58.2     Her

application was denied initially and on reconsideration.       An

Administrative Law Judge (ALJ) held a hearing on September 14,

2017.    Tr. 41-57.   Plaintiff and a vocational expert (VE)

testified at the hearing.     Plaintiff was represented by an

attorney and had an interpreter for the proceeding.

     On December 26, 2017, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.    Tr. 17-36.   On November 13, 2018, that decision

became the final decision of the Commissioner when the Appeals

Council denied Plaintiff's request for review.     Tr. 1-8.      See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                              BACKGROUND

     Plaintiff was born on April 6, 1979, and was 38 years old at

the time of the hearing.     Tr. 58.   Plaintiff has a college

degree.    Tr. 45-46.   Plaintiff does not have any past relevant

work.    Tr. 35.

     Plaintiff alleges disability due to post-traumatic stress

disorder (PTSD), depression, arthritis of the hands, and fatigue.

Tr. 58.

     Except when noted, Plaintiff does not challenge the ALJ’s



     2
       Citations to the official transcript of record filed by
the Commissioner on May 10, 2019, are referred to as "Tr."

3 - OPINION AND ORDER
summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 23-29.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."      42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.      McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.         42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).      Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”      Molina, 674 F.3d. at 1110-11


4 - OPINION AND ORDER
(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   It is more than a mere scintilla [of evidence]

but less than a preponderance.     Id. (citing Valentine, 574 F.3d

at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.     Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).    Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 416.920.   Each step is potentially

5 - OPINION AND ORDER
dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 416.920(b).   See also Keyser v. Comm’r of

Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commis-

sioner determines the claimant does not have any medically severe

impairment or combination of impairments.    20 C.F.R.

§ 416.920(c).   See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of a

number of listed impairments that the Commissioner acknowledges

are so severe they preclude substantial gainful activity.   20

C.F.R. § 416.920(a)(4)(iii).   See also Keyser, 648 F.3d at 724.

The criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s Residual Functional Capacity (RFC).   The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§ 416.945(a).   See also Social Security Ruling (SSR) 96-8p.     “A

'regular and continuing basis' means 8 hours a day, for 5 days a


6 - OPINION AND ORDER
week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.   Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 416.920(a)(4)(v).    See also

Keyser, 648 F.3d at 724.   Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.    Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged


7 - OPINION AND ORDER
in substantial gainful activity since her July 30, 2015, alleged

onset date.   Tr. 19.

     At Step Two the ALJ found Plaintiff has the severe

impairments of inflammatory arthritis; “somatic dysfunction of

thoracic region, status post resection of benign deep soft tissue

mass in the left anterior hip region”; depression; and PTSD.

Tr. 19.

     At Step Three the ALJ concluded Plaintiff's impairments do

not meet or equal the criteria for any Listed Impairment from 20

C.F.R. part 404, subpart P, appendix 1.   The ALJ found Plaintiff

has the RFC to perform light work “except she is limited to

simple, routine, repetitive tasks and simple work-related

decisions [and] can have occasional public and coworker

interaction.”    Tr. 22.

     At Step Four the ALJ found Plaintiff does not have any past

relevant work.    Tr. 29.

     At Step Five the ALJ found Plaintiff can perform jobs that

exist in significant numbers in the national economy.   Tr. 29.

Accordingly, the ALJ found Plaintiff is not disabled.



                            DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed “to

include manipulative limitations in [Plaintiff’s RFC] caused by

inflammatory arthritis in both hands”; (2) improperly rejected


8 - OPINION AND ORDER
the opinion of Malika Burman, M.D., Plaintiff’s treating

psychiatrist; (3) improperly gave little weight to the opinion of

Dalia Baadarani, Ph.D., QMPH,3 Plaintiff’s treating mental-health

professional and (4) improperly found at Step Five that Plaintiff

could perform other jobs that exist in the national economy.

I.   The ALJ did not err when he did not include manipulative
     limitations in Plaintiff’s RFC.

     Plaintiff alleges the ALJ erred when he failed “to include

manipulative limitations in [Plaintiff’s RFC] caused by

inflammatory arthritis in both hands.”

     The ALJ found at Step Two that Plaintiff had the severe

impairment of inflammatory arthritis, but he found at Step Three

that Plaintiff did not require special accommodations for the use

of her hands.   Lab tests conducted on April 21, 2015, “revealed

unremarkable CBC . . . and “[a]nti-CCP antibodies and rheumatoid

factor negative.”   Tr. 408.   In addition, Peter Bonafede, M.D.,

one of Plaintiff’s treating physicians, noted x-rays of

Plaintiff’s hands were “normal.”   Tr. 408.   Similarly, on March

31, 2016, Dr. Bonafede examined Plaintiff and found she had

“seronegative rheumatoid arthritis with ongoing symptoms and mild



     3
       The record reflects Lutheran Community Services Northwest
identified Dr. Baadarani as a Qualified Mental Health
Professional (QMHP) in counseling notes from 2015 and 2016. At
some point in 2017, however, the record reflects Dr. Baadarani
received her Doctor of Philosophy degree. The Court, therefore,
refers to Dr. Baadarani with her highest professional title in
this Opinion and Order.

9 - OPINION AND ORDER
findings.”    Tr. 419.   On June 2, 2017, Dr. Bonafede noted

Plaintiff had “seronegative rheumatoid arthritis with mild

findings.”    Tr. 431.   Reviewing physician Lloyd Wiggins, M.D.,

found Plaintiff had a “mild [history] of arthritis,” but he

concluded Plaintiff could perform light work.     Tr. 62.

       The Court concludes on this record that the ALJ did not err

when he did not “include manipulative limitations in [Plaintiff’s

RFC] caused by inflammatory arthritis in both hands” because he

provided clear and convincing reasons supported by substantial

evidence in the record for doing so.

II.    The ALJ erred when he rejected Dr. Burman’s opinion.

       Plaintiff asserts the ALJ erred when he rejected the opinion

of Dr. Burman, Plaintiff’s treating psychiatrist.

       An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."     Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).   When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give “clear

and convincing reasons” for rejecting it.     Thomas, 278 F.3d at

957.    See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       On May 3, 2016, Dr. Burman submitted a letter in which she


10 - OPINION AND ORDER
stated Plaintiff “has been severely ill due to PTSD for over 2

years.”    Tr. 356.   Dr. Burman noted Plaintiff “bore witness to

life threatening violence against her and against her family

members while living in Iraq,” and since she arrived in the

United States she “has been experiencing severe post traumatic

anxiety including flashbacks, panic attacks, insomnia,

hypervigilance, intense feelings of fear lasting all day, as well

as grief due to the loss of extended family members.”     Tr. 356.

Dr. Burman stated Plaintiff

            has great difficulty leaving her house, is easily
            triggered by loud noises which then leads to panic
            attacks. She has recurrent, involuntary, and
            intrusive distressing memories of traumatic
            events, including nightmares which prevent her
            from sleep. She has great difficulty maintaining
            her activities of daily functioning, namely caring
            for herself and managing her symptoms. She also
            has resultant memory loss, poor concentration,
            hypervigilence as a result of her surviving war
            and separation from her homeland. With her
            current symptom profile and severity of
            psychological damage endured, she is not safe to
            work outside the home or pursue any employment in
            society.

Tr. 356.    Dr. Berman noted “on exam[ination] [Plaintiff] is

cooperative, appropriate and polite, however has difficulty

maintaining eye contact, does not smile, is tearful, and feels

hopeless about ever feeling better. She is severely anxious, at

times depressed, and has a very poor prognosis due to the

severity of atrocities witnessed as well as chronicity and

persistence of severe symptoms.”     Tr. 356.


11 - OPINION AND ORDER
     The ALJ rejected Dr. Burman’s opinion on the ground that it

“is not fully consistent with the evidence of record, including

her own treatment notes.”    Tr. 33.   The ALJ pointed out that

Dr. Berman’s treatment note from May 3, 2016, indicated Plaintiff

made good eye contact, she was well groomed, her speech and

behavior were normal, and she was cooperative.     Tr. 354-55.    For

that same visit, however, Dr. Berman also noted Plaintiff had

“symptoms of PTSD that are largely unmitigated by one SSRI [and

her] insomnia is intractable to Seroquel.”     Tr. 355.   In

addition, Dr. Berman’s treatment notes reflect on other visits

that Plaintiff had “adequate hygiene” and “constricted affect.”

Tr. 351.   Plaintiff continually reported insomnia, “intense daily

fear and flashback memories with hypervigilence and avoidance.”

Tr. 350-51.

     In addition, the record is replete with reports that

Plaintiff continued to suffer from PTSD and anxiety.      For

example, on April 21, 2015, Dr. Bonafede noted Plaintiff’s skin

was “warm and dry other than some perspiration with anxiety.”

Tr. 398.   In May 2015 Plaintiff reported to Yana Little, M.D.,

examining physician, that she suffered from anxiety “from

situation and trauma witnesses in Iraq” and that she could not

sleep at night.   Tr. 296.   In June 2015 Plaintiff was seen by

Brenda Ann Olson, M.D., to “follow up [about her] depression and

poor sleep.”   Tr. 291.   Dr. Olson reported Plaintiff was “well


12 - OPINION AND ORDER
groomed,” but she had “poor eye contact . . . [and] continued

flat affect.”    Tr. 292.    In July 2015 Dr. Olson noted Plaintiff

had “poor eye contact and flat affect, will engage in some

conversations, [but is] guarded, patient follows linear

conversation, [but] does not appear to be responding to external

stimuli.”   Tr. 287.   In August 2015 Dr. Baadarani noted Plaintiff

experienced traumatic events in Iraq including being in a taxi

when “young men . . . opened fire on [her] car,” witnessing “the

torture and killings of civilians on the streets,” the

“kidnapping of her brother . . . and bombings.”      Tr. 260.   As a

result, Plaintiff suffered PTSD symptoms including traumatic

nightmares, flashbacks, problems in concentration, and sleep

disturbances.    Tr. 260.    In November 2015 Plaintiff underwent a

pyschodiagnostic evaluation conducted by Kimberly Goodale,

Psy.D., who reported Plaintiff “engaged in no eye contact . . .

throughout the evaluation” and had a “notably flat” affect “with

no emotional expression.”     Tr. 314.   Plaintiff exhibited “some

psychomotor slowing, consistent with depressive symptoms” as well

as “difficulties with memories and forgetfulness.”      Tr. 314.

Dr. Goodale concluded Plaintiff’s “presentation and performance

suggest problems with attention and concentration, reduced memory

capacity, lapses orientation to time and surroundings, difficulty

following clear and simple instructions, and writing

difficulties.”    Tr. 315.


13 - OPINION AND ORDER
     Although Plaintiff experienced some improvement in her

conditions in December 2015 and January 2016, Plaintiff reported

to Dr. Baadarani in February 2016 “on the edge of tearfulness

[with] a depressed facial expression and disposition.”    Tr. 330.

In March 2016 Plaintiff reported “traumatic memories from the

past keep resurfacing,” and she continued to suffer from poor

sleep.   Tr. 327.   In October 2016 Plaintiff continued to suffer

from nightmares and poor sleep.   Tr. 348.

     On this record the Court concludes the ALJ erred when he

rejected Dr. Burman’s opinion as to Plaintiff’s mental condition

because he did not provide legally sufficient reasons supported

by substantial evidence in the record for doing so.

III. The ALJ erred when he gave “little weight” to
     Dr. Baadarani’s opinion.

     Plaintiff asserts the ALJ erred when he gave little weight

to Dr. Baadarani’s July 2017 Mental Residual Functional Capacity

Assessment (MFRC) of Plaintiff.

     Medical sources are divided into two categories:

"acceptable" and "not acceptable."    20 C.F.R. § 416.902.

Acceptable medical sources include licensed physicians and

psychologists.   20 C.F.R. § 416.902.   Medical sources classified

as "not acceptable" include, but are not limited to, nurse

practitioners, therapists, licensed clinical social workers, and

chiropractors.   SSR 06-03p, at *2.   Factors the ALJ should

consider when determining the weight to give an opinion from “not

14 - OPINION AND ORDER
acceptable” medical sources include the length of time the source

has known the claimant and the number of times and frequency that

the source has seen the claimant, the consistency of the source's

opinion with other evidence in the record, the relevance of the

source's opinion, the quality of the source's explanation of his

opinion, and the source's training and expertise.   SSR 06-03p, at

*4.   On the basis of the particular facts and the above factors,

the ALJ may assign a not-acceptable medical source either greater

or lesser weight than that of an acceptable medical source.    SSR

06-03p, at *5-6.   The ALJ, however, must explain the weight

assigned to such sources to the extent that a claimant or

subsequent reviewer may follow the ALJ's reasoning.   SSR 06-03p,

at *6.

      Dr. Baadarani noted in her July 2017 MFRC of Plaintiff that

Plaintiff had moderate-to-extreme difficulties in every area

associated with her ability to understand, to remember, or to

apply information; to interact with others; to concentrate, to

persist, or to maintain pace; and to adapt.   Tr. 696-98.

Dr. Baadarani noted Plaintiff suffers from “high levels of

anxiety [that] caus[e] forgetfulness, confusion, and difficulty

concentrating on daily activities”; has difficulty forming or

developing new relationships; “lacks control over her emotions

and behaviors”; and “experiences symptoms of depression and

anxiety that hinder her ability to function normally.”   Tr. 697-


15 - OPINION AND ORDER
98.

      The ALJ gave little weight to Dr. Baadarani’s July 2017 MFRC

on the ground that it was “not fully supported by the medical

record.”   Tr. 32.   The ALJ noted Dr. Baadarani’s

           counseling notes primarily document [Plaintiff’s]
           struggles to overcome culture shock. They show
           [Plaintiff’s] anxiety is driven in part by these
           situational stressors rather than some internal,
           unmalleable force impervious to improvement.

Tr. 32.    The ALJ also stated Dr. Baadarani’s treatment notes “do

not suggest [Plaintiff’s] anxiety is particularly crippling,” and

Plaintiff also reported in December 2015 that she enjoyed her ESL

class and had made some friends in her ESL class.    Tr. 32.   The

record, however, reflects Plaintiff experienced several tramautic

events in Iraq and, as a result, suffered traumatic nightmares,

flashbacks, problems in concentration, and sleep disturbances

that were not improved with medication or therapy.    Although

Dr. Baadarani made one or two references to culture shock in her

treatment notes, the vast majority of the notes for two years

refer to debilitating PTSD as a result of events in Iraq and

other events in Plaintiff’s life.

      On this record the Court concludes the ALJ erred when he

rejected Dr. Baadarani’s opinion because he did not provide

legally sufficient reasons supported by substantial evidence in

the record for doing so.




16 - OPINION AND ORDER
IV.   The ALJ erred at Step Five when he found Plaintiff could
      perform other jobs that exist in the national economy.

      Plaintiff asserts the ALJ erred at Step Five when he

identified other jobs in the national economy that Plaintiff

could perform because those jobs would require Plaintiff to speak

and to understand English.

      Plaintiff testified at the hearing through a translator that

she does not understand English except for a “few words.”

Tr. 47.    Although the ALJ found Plaintiff “is unable to

communicate in English,” the ALJ, nevertheless, concluded

Plaintiff could perform other jobs that exist in the national

economy as a small-products assembler, laundry folder, and/or

production assembler.    Tr. 35-36.   Each job identified by the ALJ

has a general educational development (GED) language level of at

least one.    Tr. 36, 54-55.   According to the Dictionary of

Occupational Titles (DOT), a reasoning level of one requires the

ability:    to “read at a rate of 95 – 120 words per minute”; to

“[p]rint simple sentences containing subject, verb, and object,

and series of numbers, names, and addresses”; and to “speak

simple sentences, using normal word order, and present and past

tenses.”    U.S. Dep’t of Labor, Dictionary of Occupational Titles,

§ App. C (U.S. Emp. Serv., 4th ed. rev. 1991).    The record does

not support a finding that Plaintiff has any of those required

skills in English.    Although Defendant asserts the ALJ relied on

the VE’s testimony in reaching his conclusion about Plaintiff’s

17 - OPINION AND ORDER
ability to do other jobs in the national economy, the VE stated

at the hearing that Plaintiff’s inability to communicate in

English did “not factor into [his] answers.”    Tr. 55.

      On this record the Court concludes the ALJ erred at Step

Five when he found Plaintiff could perform other jobs in the

national economy because he did not provide legally sufficient

reasons supported by substantial evidence in the record for doing

so.



                                REMAND

      The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Harman v. Apfel, 211 F.3d 1172,

1179 (9th Cir. 2000).    The court may “direct an award of benefits

where the record has been fully developed and where further

administrative proceedings would serve no useful purpose.”

Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test “for

determining when evidence should be credited and an immediate

award of benefits directed.”    Harman, 211 F.3d at 1178.   The

court should grant an immediate award of benefits when

           (1) the ALJ has failed to provide legally sufficient
           reasons for rejecting such evidence, (2) there are no

18 - OPINION AND ORDER
           outstanding issues that must be resolved before a
           determination of disability can be made, and (3) it is
           clear from the record that the ALJ would be required to
           find the claimant disabled were such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.   Id. at 1178 n.2.

      On this record the Court concludes there are not any

outstanding issues that must be resolved before a determination

of disability can be made.   As noted, the Court has concluded the

Commissioner failed to provide legally sufficient reasons for

rejecting the opinions of Drs. Burman and Baadarani.   When this

evidence is credited as true, it is clear from the record that

the Commissioner would be required to find Plaintiff is disabled.

For example, Dr. Burman noted Plaintiff was extremely anxious,

had “great difficulty maintaining . . . activities of daily

living” and due to Plaintiff’s “current symptom profile and

severity of psychological damage endured, she is not safe to work

outside the home or pursue employment in society.”   Tr. 356.

      Accordingly, the Court reverses the Commissioner’s decision

and remands this matter for the immediate calculation and payment

of benefits to Plaintiff.



                             CONCLUSION

      For these reasons, the Court REVERSES the decision of the



19 - OPINION AND ORDER
Commissioner and REMANDS this matter for the immediate

calculation and payment of benefits pursuant to sentence four of

42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 12th day of November, 2019.



                                s/ Anna J. Brown
                              ANNA J. BROWN
                              United States Senior District Judge




20 - OPINION AND ORDER
